In an action pursuant to Insurance Law § 5106 (a) by a hospital as the assignee of a patient to recover unpaid benefits due under the no-fault provisions of the Insurance Law, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated January 20, 1994, which denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Since the plaintiff failed to provide evidence that a timely written notice of the accident was given to the defendant, the court properly dismissed the complaint (see, 11 NYCRR 65.12; St. Clare’s Hosp. v Allcity Ins. Co., 201 AD2d 718). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.